                                                                  JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   DAMONE DANIEL,                       ) Case No. 2:14-cv-06219-VAP (JDE)
                                          )
12                       Plaintiff,       )
                                          ) JUDGMENT
13                  v.                    )
                                          )
     CITY OF BURBANK, et al.,             )
14                                        )
                                          )
15                       Defendants.      )
                                          )
16                                        )
                                          )
17
18         Pursuant to the Order: (1) Vacating Judgment and Dismissal; and (2)
19   Accepting Findings and Recommendation of United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED as follows:
21         1.    Plaintiff Damone Daniel shall take nothing by his Complaint;
22         2.    Claims One, Two, Three, and Seven of the Complaint are
23   dismissed with prejudice as to the City of Burbank and the Burbank Police
24   Department;
25         3.    Claims Four, Five, Six, and Eight of the Complaint are dismissed
26   without prejudice to refiling in state court as to the City of Burbank and the
27   Burbank Police Department.
28
 1        4.   This action in its entirety is dismissed without prejudice as to
 2   defendants Liscano and DOES 1-10.
 3
 4
     Dated: May 30, 2019                       ______________________________
                                               ____
                                                  ______
                                                       ___________
                                                              _ ____________
 5
                                               VIR
                                                 RGINIA A. PHILLIPS
                                               VIRGINIA
 6                                             Chief United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
